DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 & 5-8 are allowed. The examiner acknowledges the amendments filed 2/9/22 have overcome the rejections and/or objections set forth in the office action mailed 1/12/22. The following is an examiner’s statement of reasons for allowance:

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “e) a pre-coated recoated glass slide: wherein the density gradient solution is 20-50% (w/v) of sucrose in MilliQ water”, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “.a to obtain a pellet by using density gradient fluid comprising of 20-50% (w/v) of sucrose in MilliQ water; Resuspending the cell pellet obtained in step b in PBS buffer comprising of Sodium Chloride, Potassium Chloride, Disodium phosphate, Potassium dihydrogen phosphate”, in combination with the rest of the limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877